Gillen, J.

(Dissenting) : I think that there
should be a new trial. The plaintiff is a corporation yet the report reads in part: “The plaintiff further testified that the argument finally reached the point where the defendant said to him, Tf you do not pay this interest, I will foreclose.’ That as a result of this statement allegedly made by the defendant the plaintiff made out his personal check in the amount of $597.65.”
The evidence in the report is ambiguous and confusing. Dillon v. Framingham, 288 Mass. 511; Hailer v. Tenaglia, 15 Mass. App. Dec. 160.